                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA


Amy Walks Lefebvre,                                   )       C/A: 3:19-1956-JFA-SVH
                                                      )
                              Plaintiff,              )
                                                      )              ORDER
vs.                                                   )
                                                      )
Dillards, Inc.,                                       )
                                                      )
                      Defendant.                      )
____________________________________                  )

       This matter is before the court on the consent motion of the parties (ECF No. 5)

requesting an order compelling arbitration and administratively closing the case while the

parties pursue arbitration.

       For good cause shown, the motion is granted and this action is dismissed without

prejudice. If arbitration is not completed within a reasonable time, either party may, within

two years, petition the court to reopen this action and restore it to the docket. Fed. R. Civ.

P. 60(b)(6).

       Finally, the court will retain jurisdiction over the parties for all matters relating to this

action after binding arbitration, including enforcement of any arbitration judgment rendered.

       IT IS SO ORDERED.


August 23, 2019                                      Joseph F. Anderson, Jr.
Columbia, South Carolina                             United States District Judge
